Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2007

Fields v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4020




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Fields v. USA" (2007). 2007 Decisions. Paper 1060.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1060


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-206                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                           NOS. 06-4020, 06-4355 & 06-4481
                                 ________________

                                PATRICIA A. FIELDS,
                                              Appellant

                                            vs.

                          UNITED STATES OF AMERICA;
                     JOAN GARNER; CHRISTOPHER P. BOYLE
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 06-cv-00089)
                       District Judge: Honorable Jan E. Dubois
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    April 26, 2007
                   Before: McKee, Fuentes and Weis, Circuit Judges

                                  (Filed: May 29, 2007)

                              _______________________


                                     OPINION
                              _______________________

PER CURIAM.

             Patricia A. Fields, pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania dismissing her Complaint that sought to

                                            1
reopen and enforce a settlement agreement for lack of subject matter jurisdiction and

denying her motion for judgment. Fields also appeals the District Court’s orders denying

her “emergency motion for restraining orders and judgment for seven hundred and sixty

five million dollars filed in the Montgomery County Courthouse Pursuant to Rule 206.7-

1” and her motions to proceed on appeal in forma pauperis (IFP) and to stay the matter

pending appeal.

              In October 2005, Fields filed a Complaint in the Montgomery County Court

of Common Pleas against the United States, Joan Garner, Esq., and Christopher Boyle,

Esq., seeking enforcement of the settlement stipulation in Fields v. Schaffer et al., Civ. A.

No. 03-02150 (E.D. Pa. Jul 19, 2005).1 Fields claimed that all of the defendants

deliberately violated the stipulation for compromised settlement because the defendants

referred to her as Patricia Fields, instead of “Patricia A. Fields,” on first settlement check

she received in partial payment of the total settlement of $4,000.2 She also filed a

“motion for judgment” in the Common Pleas Court, claiming that the defendants

committed “identity theft.” The United States and Garner removed the matter to District




              1
                The United States was a named party in the Fields v. Schaeffer case.
Garner represented the federal defendants and Boyle represented the Horsham Township
defendants in that case.
              2
                 The check at issue was for $500. Fields does not dispute Boyle’s
assertion that she cashed the $500 check on June 15, 2005 . Fields also received another
check, made out to “Patricia A. Fields,” in the amount of $3500, which is not at issue in
this case.

                                              2
Court. Boyle then filed a motion to dismiss the action for failure to state a claim upon

which relief can be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.3

              The District Court dismissed the Complaint sua sponte for lack of subject

matter jurisdiction. The District Court determined that the court order dismissing the

action in Civ. A. No. 03-02150 did not incorporate the settlement stipulation and did not

otherwise express an intent to retain jurisdiction over Fields’s case or over the terms of

the settlement agreement. Alternatively, assuming arguendo that it had subject matter

jurisdiction over the matter, the District Court held that Fields’s Complaint and motion

lacked merit. In so ruling, the District Court held that Fields failed to show good cause to

set aside or modify the dismissal order entered in 2005 under Fed. R. Civ. P. 41(b). The

District Court also held that no mistake or newly discovered evidence existed warranting

vacation of judgment in Fields v. Schaeffer under Rule 60(b) because Fields’s allegation

that the check was made out to her incorrectly did not amount to fraud, misrepresentation,

or misconduct. In an order that was part of its opinion, the District Court granted the

dismissal motion, denied Field’s motion for judgment (construed by the District Court as

a motion brought pursuant to Fed. R. Civ. P. 12(c)), and dismissed the matter with

prejudice. After the case was dismissed, the District Court denied Fields’s motions for


              3
                 On May 11, 2006, the District Court denied Fields’s motion to remand the
matter to state court. To the extent that Fields appeals the May 11 order, we conclude that
her appeal lacks any arguable legal basis.

                                              3
temporary restraining orders (TRO), to proceed IFP on appeal, and for a stay pending

appeal. Fields has appealed all of these orders and her appeals have been consolidated.4

              We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Fields has

been granted leave to proceed in forma pauperis on appeal. We must accept as true the

factual allegations in the complaint and all reasonable inferences that can be drawn from

them. Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). This Court is required to dismiss

an in forma pauperis appeal under 28 U.S.C. § 1915(e)(2)(B)(I) where none of the legal

points is arguable on its merits. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

              For substantially the same reasons set forth by the District Court in its

opinion issued May 22, 2006, the District Court lacked subject matter jurisdiction over

Fields’s Complaint and properly concluded that, even assuming that jurisdiction exists,

the Complaint fails to state a claim under Rule 12(b)(6). For the reasons stated by the

District Court in its opinion, Fields’s motion for judgment was properly denied. Because

Fields failed show a likelihood of prevailing on the merits in District Court or on appeal,

the District Court did not err in denying Fields’s motions by orders entered September 20

and October 11, 2006.

              Fields has no arguable legal basis upon which to appeal. Accordingly, we


              4
                Although it appeared initially that the appeal was untimely, upon further
review we conclude that the appeal is timely filed. See Rules 58(a) and (b)(2)(B) of the
Federal Rules of Civil Procedure; In re Cendant Corp. Securities Litigation, 454 F.3d 235,
243-245 (3d Cir. 2006) (holding that an order containing an extensive discussion of facts
and procedural history is not a separate judgment within the meaning of Rule 58(a)).

                                              4
will dismiss this appeal pursuant to § 1915(e)(2)(B)(I). See Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000). Fields’s motion “to remand back to District Court for immediate

trial” is denied.




                                             5